Citation Nr: 1336770	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-29-135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that bilateral high frequency hearing loss documented on enlistment examination was aggravated by his in-service military noise exposure.  Alternatively, he contends that his current bilateral hearing loss is caused by or related to his military noise exposure to artillery and radio communications while performing duties of his military occupational specialty (MOS) of a field radio operator.  He has consistently reported that he noticed hearing loss in his left ear or both ears at his discharge from service. 

His DD Form 214 shows a MOS of a field radio operator, thus, noise exposure during service has been conceded by VA.

The Veteran's February 1972 enlistment examination notes the presence of bilateral high frequency hearing loss.  Audiometric examination showed auditory thresholds of 55 decibels in the right ear and 65 decibels in the left ear at 4000 Hertz.  No audiometric thresholds were documented at 3000 Hertz for either ear.  His March 1974 separation examination also documented the presence of bilateral high frequency hearing loss.  Audiometric examination showed auditory thresholds in the right ear of 55 decibels at 3000 and 4000 Hertz.  A comparison of audiometric findings from enlistment and separation examinations is significant for an increased 10 decibel shift in auditory thresholds at 2000 Hertz in the right ear. 

The Veteran was afforded a VA audiology examination in December 2008.  Audiometric findings at that time were reflective of a bilateral sensorineural hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  The examiner noted that by VA standards, audiometric thresholds on separation examination were normal for the right ear and abnormal for the left ear.  Based on the Veteran's history and examination, she opined that the Veteran's current bilateral sensorineural hearing loss disability more likely than not is not related to his noise exposure during service.  She stated that his high frequency hearing loss documented on enlistment examination did not decline further by discharge, however, his enlistment audiogram was incomplete.  

The opinion provided by the December 2008 examiner is inadequate for the purpose of adjudicating the Veteran's claim for service connection for a bilateral hearing loss disability.  The examiner did not acknowledge or discuss the significance, if any, of the 10 decibel increase shift in audiometric thresholds in the right ear at the frequency of 2000 Hertz on comparison of audiometric findings on enlistment and separation examinations.  She also failed to provide an opinion as to whether the Veteran's high frequency hearing loss noted on enlistment examination was aggravated by the Veteran's service.  Finally, she did not acknowledge or address the Veteran's report that he noticed the presence of hearing loss, greater in his left ear, at and since discharge from military service.  The Veteran is competent to report any changes in hearing acuity noticed by him during service.  The Board finds no reason to find his report that he noticed hearing loss at discharge to be not credible.  In light of the foregoing, an addendum opinion must be requested for clarification as to whether the Veteran's current bilateral sensorineural hearing loss disability was aggravated by or is otherwise related to his military service, to include his presumed noise exposure to artillery and radio communications therein. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any records pertaining to his claim remanded herein.  Reasonable efforts must be made to obtain any identified records.  All records requests and any responses received must be documented in the claims file.  If any identified records cannot be obtained, the Veteran should be so informed and he must be provided an opportunity to submit such records for review.   

2. Obtain any ongoing VA audiological treatment records and evaluations from Minneapolis VAMC dating since May 2008.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After all relevant records identified are obtained, refer the claims file, to include any relevant records in Virtual VA and a copy of this REMAND, to the audiologist who conducted the December 2008 examination or, if she is unavailable, to another audiologist qualified to render an opinion as to the etiology of the Veteran's current bilateral hearing loss disability.  If it is determined that a new VA examination is necessary, this should be completed.  The claims file, to include the Veteran's April 2008, April 2009 and August 2009 statements, and the December 2008 VA examination report, which document the Veteran's reports of military noise exposure should be reviewed by the examiner.  The examination report should contain notation to this effect.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury during active service.  See Hensley v. Brown, Vet. App. 155, 159 (1993). 

The examiner should acknowledge the Veteran's reported military noise exposure to artillery and amplification with radio communications, his report of noticeable hearing loss on discharge which has continued and worsened since, a 10 decibel in-service increase threshold shift in the right ear at 2000 Hertz, and conceded military noise exposure due to the Veteran's MOS as a field radio operator, which has a high probability of in-service noise exposure.

As to the Veteran's current bilateral sensorineural hearing loss disability, the examiner should render an opinion as to whether it is clear and unmistakable that the Veteran's preexisting bilateral high frequency hearing loss was not aggravated (permanently worsened beyond normal progression) by his military service and noise exposure therein.  The examiner must acknowledge and discuss the significance, if any, of shift in right ear hearing acuity at 2000 Hertz during service. 

The examiner should cite to the medical and competent lay evidence of record, including the Veteran's contentions as to in-service noise exposure with a change in hearing acuity during service, and explain the rationale for any opinion given.  If he/she is unable to provide an opinion that fact must be stated and the reasons why it cannot be provided explained.  That is, the examiner must specifically explain why causation of the Veteran's hearing loss and/or tinnitus disability is unknowable.  

2.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


